PER CURIAM.
The cases above styled have been consolidated for consideration by this Court on the ground that the issues involved are the same.
By motion of the appellants and a response of the appellee, it is now been made to appear to the Court that the critical issue involved has become moot, by virtue of the resignation of one, George Epperson, from the office of County Commissioner of Pasco County, District 3, which resignation has been accepted by the Governor and became effective March 1, 1966. In view of the mootness of this critical issue, and in order to enable the Trial Judge to make appropriate disposition of this and related litigation now pending, in the light of events which have occurred subsequent to the decrees involved in the instant appeals, this Court now finds that said issues have become moot and concludes that these cases should be returned to the Trial Judge for further consideration and ultimate decision in the light of the subsequently occurring events. It is, therefore, ordered that this Court does hereby relinquish jurisdiction of the above styled cases and remands the same to the Trial Judge for appropriate disposition under the circumstances.
The Court judicially knows that the qualifying deadline for candidates for the office of County Commissioner occurs at 12:00 Noon, March IS, 1966. In view of the interest of the public in the pending litigation and in order to enable the Trial Judge promptly to proceed further in the premises, including the entry of any orders which he might deem appropriate to protect the interest of those who wish to seek the office of County Commissioner, District 3, Pasco County, Florida, the Court will entertain no petition for re-hearing and the Clerk of this Court is directed to issue this Court’s mandate simultaneously with the filing of this opinion.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.